DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/12/20 has been entered.
 
The amendment filed 11/12/20 has been considered and entered.  Claims 6,9-12 and 22 have been canceled.  Claim 27 has been added.  Claims 1-5,7,8,13-21 and 23-27 remain in the application.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

In light of the amendment and CFR 132 Declaration filed 11/12/20 and the Declaration, the 35 USC 103 rejections has been withdrawn.  The following Examiner’s 

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Thomas Adams on 1/22/21.

The application has been amended as follows: 

In claim 1, line 29, the term “10 mg/L” has been deleted and replaced by the term – 20 mg/L --.
In claim 1, line 32, the term “300 ug/L” has been deleted and replaced by the term – 100 ug/L --.
In claim 1, the phrase --wherein the concentration of the at least one reducing agent ranges from 0.1 to 500 mmol/L -- has been inserted after the term “and” and before the term “(d)”.
Claim 3 has been canceled.

Allowable Subject Matter
Claims 1,2,4,5,7,813-21 and 23-27 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The prior art of record fails to teach or fairly suggest the claimed additive in the treatment solution to include the claimed concentrations with respect to the claimed additive which are taught to be critical as shown in the specification and the Declaration.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN K TALBOT whose telephone number is (571)272-1428.  The examiner can normally be reached on Mon-Thurs 6:30-5PM - Fri OFF.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRIAN K TALBOT/Primary Examiner, Art Unit 1715